 Case 2:18-cv-10481-FMO-JC Document 127 Filed 05/22/19 Page 1 of 18 Page ID #:1024




 1   CHRISTINE NESTOR, Fla. Bar No. 597211
     Email: nestorc@sec.gov
 2   RUSSELL KOONIN, Fla. Bar No. 0474479
     Email: kooninr@sec.gov
 3   ANDREW O. SCHIFF, Pa. Bar No. 43641
 4   Email: schiffa@sec.gov
     Attorneys for Plaintiff
 5   Securities and Exchange Commission
     801 Brickell Avenue, Suite 1800
 6   Miami, FL 33131
     Telephone: (305) 982-6300
 7   Facsimile: (305) 516-4154
 8   LOCAL COUNSEL
     DONALD W. SEARLES, Cal. Bar No. 135705
 9   Email: searlesd@sec.gov
     U.S. Securities and Exchange Commission
10   444 S. Flower St., Suite 900
     Los Angeles, CA 90071
11   Telephone: (323) 965-3398
     Facsimile: (213) 443-1904
12

13                   UNITED STATES DISTRICT COURT
14                  CENTRAL DISTRICT OF CALIFORNIA
15                                  Case No.: 2:18-cv-10481-FMO-JC
     SECURITIES AND EXCHANGE
16   COMMISSION,                    FIRST AMENDED COMPLAINT
                 Plaintiff,         JURY TRIAL DEMANDED
17         vs.
18   ROBERT S. “LUTE” DAVIS, JR.,
     DONALD ANTHONY MACKENZIE,
19   AARON R. ANDREW, JEFFREY L.
     WENDEL, RICHARD FRITTS,
20   MARCUS BRADFORD BRAY,
     GREGORY W. ANDERSON,
21   GREGORY A. KOCH, OLD
     SECURITY FINANCIAL GROUP,
22   INC., PARAMOUNT FINANCIAL
     SERVICES, INC., D/B/A LIVE
23   ABUNDANT, WENDEL FINANCIAL
     NETWORK, LLC, A/K/A WENDEL
24   RETIREMENT PLANNING, FRITTS
     FINANCIAL, LLC, BRADFORD
25   SOLUTIONS, LLC, BALANCED
     FINANCIAL, INC., KOCH
26   INSURANCE BROKERS, LLC, and
     CHARLES N. NILOSEK.
27              Defendants.
28                                       1
 Case 2:18-cv-10481-FMO-JC Document 127 Filed 05/22/19 Page 2 of 18 Page ID #:1025




            Plaintiff Securities and Exchange Commission (“Commission”) alleges as
 1
     follows:
 2

 3
                                JURISDICTION AND VENUE

 4
            1. The Commission brings this action pursuant to Sections 5(a) and 5(c)

 5
     of the Securities Act of 1933 (“Securities Act”) [15 U.S.C. §§ 77e(a) and 77e(c)],

 6
     and Section 15(a)(1) of the Securities Exchange Act of 1934 (“Exchange Act”)

 7
     [15 U.S.C. § 78o(a)(1)].

 8
            2. This Court has jurisdiction over this action pursuant to Sections 20(b),

 9
     20(d) and 22(a) of the Securities Act [15 U.S.C. §§ 77t(b), 77t(d) and 77v(a)];

10   and Sections 21(d), 21(e) and 27(a) of the Exchange Act [15 U.S.C. §§ 78u(d),

11   78u(e) and 78aa(a)].

12          3. Venue is proper in this Court pursuant to Section 22(a) of the

13   Securities Act [15 U.S.C. § 77v] and Section 27 of the Exchange Act [15 U.S.C. §

14   78aa], and 28 U.S.C. §1391(b)(2).

15          4. The Woodbridge Group of Companies LLC and its affiliates

16   (“Woodbridge”) was headquartered and ran its operations in the Central District

17   of California, specifically Sherman Oaks, California. The Defendants were all

18   salespersons of Woodbridge’s securities and transacted business in the Central

19   District of California while participating in the offer and sale of Woodbridge’s

20   securities.

21          5. In connection with the conduct alleged in this Amended Complaint,

22   Defendants, directly and indirectly, singly or in concert with others, made use of

23   the means or instrumentalities of interstate commerce, the means or instruments
24   of transportation or communication in interstate commerce, and of the mails.
25          6. The Defendants will, unless enjoined, continue to engage in the acts,
26   practices, transactions and courses of business set forth in this Amended
27

28                                          2
 Case 2:18-cv-10481-FMO-JC Document 127 Filed 05/22/19 Page 3 of 18 Page ID #:1026




     Complaint, or in acts, practices, transactions, and courses of business of similar
 1
     purport and object.
 2

 3
                                          SUMMARY

 4
               7. Beginning in April 2013 through December 2017, the Defendants in

 5
     this action served as unregistered brokers on behalf of Woodbridge raising

 6
     approximately $183 million from the offer and sale of Woodbridge’s unregistered

 7
     securities from approximately 2,300 retail investors located throughout the United

 8
     States.     The Defendants collectively earned approximately $9.8 million in

 9
     transaction based sales commissions.

10             8. The Defendants pitched investors, both pre-existing clients and newly

11   found, via telephone, e-mail and at in-person meetings providing them

12   Woodbridge’s sales materials touting Woodbridge’s securities as “safe and

13   secure.”

14             9. Unbeknownst to the Defendants’ clients, many of whom were elderly

15   and had invested their retirement savings at the behest of the Defendants’

16   marketing techniques, Woodbridge was actually operating a massive Ponzi

17   scheme, raising more than $1.2 billion before collapsing in December 2017 and

18   filing a petition for bankruptcy. The Defendants’ marketing techniques included

19   television, radio, newspaper, and social media advertisements, and direct

20   communications via e-mail, telephone calls, in-person meetings and investment

21   seminars which routinely touted Woodbridge’s securities as “safe and secure.”

22   Once Woodbridge filed for bankruptcy, investors stopped receiving their monthly

23   interest payments, and have not received a return of their investment principal.
24             10. At all relevant times, the Defendants held no securities licenses, were
25   not registered with the Commission, and were not associated with registered
26   broker-dealers. Further, Woodbridge’s securities were not registered with the
27

28                                             3
 Case 2:18-cv-10481-FMO-JC Document 127 Filed 05/22/19 Page 4 of 18 Page ID #:1027




     Commission nor did they qualify for an exemption from registration. Defendants
 1
     were thus not permitted to sell Woodbridge’s securities.
 2

 3

 4
                                           FACTS

 5
                                      The Defendants

 6
               11. Robert S. “Lute” Davis, Jr. (“Davis”), is a resident of Spring,

 7
     Texas, and the Vice President of Old Security Financial Group, Inc. (“Old

 8
     Security”). From at least June 2014 to July 2015, Davis personally solicited and

 9
     sold unregistered Woodbridge securities to investors located in at least seven

10   states.    Davis is not and has never been registered as or associated with a

11   registered broker-dealer.

12             12. Donald Anthony Mackenzie (“Mackenzie”), is a resident of Spring,

13   Texas, and is the owner of Old Security. From at least June 2014 to July 2015,

14   Mackenzie personally solicited and sold unregistered Woodbridge securities to

15   investors located in at least seven states. Mackenzie is not and has never been

16   registered as or associated with a registered broker-dealer.

17             13. Old Security is a Texas corporation, wholly owned by Mackenzie,

18   with offices in Spring, Texas, engaged in selling investment products, including

19   Woodbridge’s securities, to retail investors. Old Security is not and has never

20   been registered as or associated with a registered broker-dealer.

21             14. Aaron R. Andrew (“Andrew”), is a resident of Holladay, Utah, and

22   is a Supervisory Producer at Paramount Financial Services, Inc., d/b/a Live

23   Abundant (“Live Abundant”).        From at least November 2015 to July 2017,
24   Andrew personally solicited and sold unregistered Woodbridge securities to
25   investors located in at least nine states. Andrew is not and has never been
26   registered as or associated with a registered broker-dealer.
27

28                                            4
 Case 2:18-cv-10481-FMO-JC Document 127 Filed 05/22/19 Page 5 of 18 Page ID #:1028




            15. Live Abundant is a Utah corporation with offices in Salt Lake City,
 1
     Utah, engaged in the business of selling investment products, including
 2

 3
     Woodbridge’s securities, to retail investors. Live Abundant is not and has never

 4
     been registered as or associated with a registered broker-dealer.

 5
            16. Jeffrey L. Wendel (“Wendel”) is a resident of Fort Recovery, Ohio,

 6
     and is the owner of Wendel Financial Network, LLC (a/k/a Wendel Retirement

 7
     Planning) (“Wendel Financial”). From at least April 2013to September 2017,

 8
     Wendel personally solicited and sold unregistered Woodbridge securities to

 9
     investors located in at least four states. During this time period, Wendel was not

10   registered as or associated with a registered broker-dealer.

11          17. Wendel Financial is an Ohio limited liability company, wholly

12   owned by Wendel, with offices in Fort Recovery, Ohio, engaged in the business

13   of selling investment products, including Woodbridge’s securities, to retail

14   investors. Wendel Financial is not and has never been registered as or associated

15   with a registered broker-dealer.

16          18. Richard Fritts (“Fritts”) is a resident of Knoxville, Tennessee, and

17   is the owner of Fritts Financial, LLC (“Fritts Financial”). From at least July 2013

18   to November 2017, Fritts personally solicited and sold unregistered Woodbridge

19   securities to investors located in at least three states. During this time period,

20   Fritts was not registered as or associated with a registered broker-dealer.

21          19. Fritts Financial is a Tennessee limited liability company, wholly

22   owned by Fritts, with offices in Knoxville, Tennessee, engaged in the business of

23   selling investment products, including Woodbridge’s securities, to retail
24   investors. Fritts Financial is not and has never been registered as or associated
25   with a registered broker-dealer.
26          20. Marcus Bradford Bray (“Bray”) is a resident of American Canyon,
27   California, and is the owner of Bradford Solutions, LLC (“Bradford Solutions”).
28                                            5
 Case 2:18-cv-10481-FMO-JC Document 127 Filed 05/22/19 Page 6 of 18 Page ID #:1029




     From at least June 2014 to October 2017, Bray solicited and sold unregistered
 1
     Woodbridge securities to investors located in at least four states. Bray is not and
 2

 3
     has never been registered as or associated with a registered broker-dealer. On

 4
     April 11, 2019, Judgment was entered against Bray, by consent, which resolved

 5
     the liability portion of this matter and the Commission’s claim for injunctive

 6
     relief. The Commission’s claims for disgorgement, prejudgment interest and civil

 7
     penalty remain pending. (DE 99).

 8
            21. Bradford Solutions is a California limited liability company with

 9   offices in American Canyon, California, engaged in the business of selling

10   investment products, including Woodbridge’s securities, to retail investors.

11   Bradford Solutions is not and has never been registered as or associated with a

12   registered broker-dealer or investment adviser. On April 11, 2019, Judgment was

13   entered against Bradford, by consent, which resolved the liability portion of this

14   matter and the Commission’s claim for injunctive relief. The Commission’s

15   claims for disgorgement, prejudgment interest and civil penalty remain pending.

16   (DE 100).

17          22. Gregory W. Anderson (“Anderson”) is a resident of Fort Collins,

18   Colorado, and is the owner of Balanced Financial, Inc. (“Balanced Financial”).

19   From at least June 2013 to November 2017, Anderson personally solicited and

20   sold unregistered Woodbridge securities to investors in at least five states.

21   During this time period, Anderson was not registered as or associated with a

22   registered broker-dealer.

23          23. Balanced Financial is a Colorado corporation, wholly owned by
24   Anderson and his spouse, with offices in Fort Collins, Colorado, engaged in the
25   business of selling investment products, including Woodbridge’s securities, to
26   retail investors. Balanced Financial is not and has never been registered as or
27   associated with a registered broker-dealer.
28                                           6
 Case 2:18-cv-10481-FMO-JC Document 127 Filed 05/22/19 Page 7 of 18 Page ID #:1030




            24. Gregory A. Koch (“Koch”) is a resident of Douglassville,
 1
     Pennsylvania, and is the owner of Koch Insurance Brokers, LLC (“Koch
 2

 3
     Insurance”). From at least November 2015 to October 2017, Koch personally

 4
     solicited and sold unregistered Woodbridge securities to investors located in at

 5
     least six states. While from July 16, 2015 to June 26, 2018, Koch was associated

 6
     with two registered investment adviser firms, but neither of these firms held or

 7
     offered Woodbridge securities.

 8
            25. Koch Insurance (f/k/a Koch Financial Advisors & Insurance

 9
     Brokers, LLC) is a Pennsylvania limited liability company, wholly owned by

10   Koch, with offices in Douglassville, Pennsylvania, engaged in the business of

11   selling investment products, including Woodbridge’s securities, to retail

12   investors. Koch Insurance is not and has never been registered as or associated

13   with a registered broker-dealer.

14          26. Charles N. Nilosek (“Nilosek”) is a resident of Plymouth,

15   Massachusetts. From at least September 2013 to October 2015, Nilosek and his

16   alter-ego company Position Benefits LLC solicited and sold unregistered

17   Woodbridge securities to investors located in at least four states. Nilosek is not

18   and has never been registered as or associated with a registered broker-dealer.

19                              Other Settled Defendants

20          27. On December 18, 2018, the Commission brought its Complaint (DE

21   1) which named as defendants Randy T. Rondberg (“Rondberg”), his company,

22   Trager LLC (“Trager”), Claude Steven Mosley (“Mosley”), and his company

23   Security Financial, LLC (“Security Financial”).         Since the filing of the
24   Complaint, Rondberg, Trager, Mosley, and Security Financial entered into
25   Consents and Final Judgments have been entered against them. (DE 119 - 122).
26

27

28                                           7
 Case 2:18-cv-10481-FMO-JC Document 127 Filed 05/22/19 Page 8 of 18 Page ID #:1031




 1
                             Relevant Entities and Individuals
               28. Woodbridge is a Sherman Oaks, California-based financial company
 2

 3
     not registered with the Commission in any capacity with no publicly traded stock.

 4
     Formed in 2012, Woodbridge had approximately 130 employees in offices in six

 5
     states.    On December 4, 2017, Woodbridge filed a petition for Chapter 11

 6
     bankruptcy in the United States Bankruptcy Court for the District of Delaware.

 7
     In re Woodbridge Group of Companies LLC, et al., Case No. 17-12560 (jointly

 8
     administered) (Bankr. D. Del. Dec. 4, 2017).

 9
               29. Robert H. Shapiro, (“Shapiro”) is a resident of Sherman Oaks,

10   California. He was Woodbridge’s owner, President and CEO and, until the

11   company’s bankruptcy filing, maintained sole operational control over the

12   company. Shapiro is not, and has never been, registered with the Commission,

13   FINRA, or any state securities regulator.

14                               Woodbridge Background

15             30. Beginning in July 2012 through at least December 4, 2017, Shapiro

16   and Woodbridge orchestrated a massive Ponzi scheme raising in excess of $1.22

17   billion from the sale of unregistered securities to over 8,400 investors nationwide.

18   At least 2,600 of these investors used their Individual Retirement Account funds

19   to invest nearly $400 million. The Defendants, are collectively responsible for

20   raising approximately $183 million from approximately 2,300 investors.

21             A. Woodbridge’s Securities and Representations to Investors
22             31. Woodbridge sold investors two primary types of securities:         (1)
23   twelve-to-eighteen month term promissory notes bearing 5%-8% interest that
24   Woodbridge described as First Position Commercial Mortgages (“FPCM Notes”
25   and “FPCM Investors”), which were issued by one of Woodbridge’s several
26   affiliated Fund Entities, and (2) seven different private placement fund offerings
27   with five-year terms: (a) Woodbridge Mortgage Investment Fund 1, LLC; (b)
28                                           8
 Case 2:18-cv-10481-FMO-JC Document 127 Filed 05/22/19 Page 9 of 18 Page ID #:1032




     Woodbridge Mortgage Investment Fund 2, LLC; (c) Woodbridge Mortgage
 1
     Investment Fund 3, LLC; (d) Woodbridge Mortgage Investment Fund 3A, LLC;
 2

 3
     (e) Woodbridge Mortgage Investment Fund 4, LLC; (f) Woodbridge Commercial

 4
     Bridge Loan Fund 1, LLC; and (g) Woodbridge Commercial Bridge Loan Fund 2,

 5
     LLC; (collectively “Fund Offerings” and “Fund Investors”).

 6
          1. FPCM Notes

 7
            32. Woodbridge represented that the FPCM Notes were a “simple, safer

 8
     and more secured opportunity for individuals to achieve their financial

 9
     objectives.” The purported revenue source enabling Woodbridge to make the

10   payments to FPCM Investors was the interest Woodbridge would be receiving

11   from mainly one-year loans to supposed third-party commercial property owners

12   (“Third-Party Borrowers”). Woodbridge told investors that these Third-Party

13   Borrowers were paying Woodbridge 11-15% annual interest for “hard money,”

14   short-term financing. Woodbridge would secure the debt through a mortgage on

15   the Third-Party Borrowers’ real estate.       For example, Woodbridge wrote in

16   marketing materials that “Woodbridge receives the mortgage payments directly

17   from the borrower, and Woodbridge in turn delivers the loan payments to you

18   under your [FPCM] documents.”

19          33. In truth and in fact however, Woodbridge created false promissory

20   notes evidencing these payments from Third Party Borrowers and incorporated

21   these documents by reference in the promissory notes provided to each investor.

22          34. The FPCM Investors invested their funds in a common enterprise with

23   the expectation of earning the promised returns based on the efforts of others,
24   while maintaining a secured interest in a parcel of real estate.
25          35. The profitability of the FPCM investments was derived solely from
26   the efforts of Shapiro and Woodbridge and the investments were in a common
27   enterprise. Once investors provided their funds to Woodbridge, their funds were
28                                            9
Case 2:18-cv-10481-FMO-JC Document 127 Filed 05/22/19 Page 10 of 18 Page ID #:1033




     commingled with other investors’ funds and used by Woodbridge for general
 1
     business purposes. Investors had no control over how Shapiro and Woodbridge
 2

 3
     used their money. Because Woodbridge was a Ponzi scheme, its ability to pay

 4
     returns depended upon its continued ability to raise funds from new investors and

 5
     convince existing investors to rollover their investments. Woodbridge informed

 6
     investors that it conducted all due diligence including title search and appraisal on

 7
     the commercial property and supposed Third-Party Borrower. The investors

 8
     played little or no role in selecting which properties would purportedly secure

 9
     their investments.    The defendants also provided each investor marketing

10   materials prepared by Woodbridge that reassured investors, telling them not to

11   worry about borrowers failing to make their loan payments because Woodbridge

12   would continue to pay investors their interest payments.

13        2. Fund Offerings

14          36. Woodbridge offered the Fund Offerings to investors through one of its

15   affiliated Fund Entities, pursuant to purported exemptions from registration under

16   Rules 506(b) and (c) of Regulation D of the Securities Act, collectively seeking to

17   raise at least $435 million from investors.         In the Regulation D filings,

18   Woodbridge described the Fund Offerings as “equity” securities.

19          37. Woodbridge, in avoiding registration of its securities with the

20   Commission, purportedly limited each of the Fund Offerings to accredited

21   investors with a $50,000 minimum subscription and provided for a five-year term

22   with a 6% to 10% aggregate annual return paid monthly to Fund Investors and a

23   2% “accrued preferred dividend” to be paid at the end of the five-year term and a
24   share of “profits.” Neither Woodbridge nor the Defendants ensured that only
25   accredited investors purchased the Fund Offerings (or the FPCMs).
26          38. In the offering memoranda for the Fund Offerings, Woodbridge
27   represented to Fund Investors that their funds would be used for real estate
28                                           10
Case 2:18-cv-10481-FMO-JC Document 127 Filed 05/22/19 Page 11 of 18 Page ID #:1034




     acquisitions and investments, notably including Woodbridge’s FPCMs.          The
 1
     Fund Offerings, in effect, were investments into pooled FPCMs. Many of these
 2

 3
     pools contained 40 or more investors.

 4
            39. Investors in the Fund Offerings invested in a common enterprise with

 5
     the expectation of profit based on the efforts of others.    The allegations of

 6
     paragraphs 34 and 35 of this Amended Complaint are applicable to the Fund

 7
     Offerings as well.

 8
            40. The FPCM Notes and the Fund Offerings are securities within the

 9
     meaning of Securities Act § 2(a)(1), 15 U.S.C. § 77b(a)(1), and Exchange Act §

10   3(a)(10), 15 U.S.C. § 78c(a)(10). Investors were unquestionably motivated by the

11   high rate of returns that Woodbridge offered and investors viewed these as

12   passive investments generating safe returns. Woodbridge sold the FPCM Notes

13   to a broad segment of the public (at least 8,400 investors) through general

14   solicitations and there were no risk-reducing factors indicating the FPCM Notes

15   were not securities. Neither the FPCM Notes nor the Fund Offerings were

16   registered with the Commission, and there was no applicable exemption from

17   registration.

18          B. Woodbridge’s Misrepresentations

19          41. Woodbridge’s claim that it was using investors’ funds to make high

20   interest rate loans to Third-Party Borrowers” was a lie. In reality, Woodbridge’s

21   business model was a sham. Investors’ funds were used to purchase, in the name

22   of a Shapiro controlled Limited Liability Company (LLC), almost 200 residential

23   and commercial properties, primarily in Los Angeles, California and Aspen,
24   Colorado. Thus, nearly all the “third-party” borrowers were Shapiro owned and
25   controlled shell company LLCs, which had no source of income, no bank
26   accounts, and never made any loan payments to Woodbridge, all facts
27   Woodbridge and Shapiro concealed from investors.
28                                           11
Case 2:18-cv-10481-FMO-JC Document 127 Filed 05/22/19 Page 12 of 18 Page ID #:1035




            42. Because Shapiro’s LLCs were not making any of the promised
 1
     interest payments and Woodbridge’s other revenue was minimal, Woodbridge
 2

 3
     sought to convince FPCM Investors to rollover their investment into a new note at

 4
     the end of the term, so as to avoid having to come up with the cash to repay the

 5
     principal.   For the payment of returns to FPCM and Fund Investors and

 6
     redemptions to FPCM Investors who did not rollover their notes, Woodbridge

 7
     raised and used new investor funds, in classic Ponzi scheme fashion.

 8
            43. Finally, on December 1, 2017, after amassing more than $1.22 billion

 9
     of investor money, with more than $961 million in principal still due to investors,

10   Woodbridge and Shapiro missed their first interest payments to investors after

11   purportedly ceasing their fundraising activities. Without the infusion of new

12   investor funds, just days later, on December 4, 2017, Shapiro caused most of his

13   companies to be placed in Chapter 11 Bankruptcy.

14          44. In the Chapter 11 Bankruptcy, Woodbridge, now under the control of

15   independent management, took the position that the FPCM Investors do not have

16   a secured interest in the property underlying their investment because they were

17   required to perfect their interest pursuant to the requirements of the Uniform

18   Commercial Code, which virtually none of the investors did.

19         C.     Defendants Offered and Sold Woodbridge Securities

20          45. Woodbridge recruited a network of several hundred external, mostly

21   unregistered, sales agents, including the Defendants. Woodbridge provided the

22   Defendants with the information and marketing materials that the Defendants

23   gave to FPCM and Fund Investors.
24          46. Using the Woodbridge-provided materials, information and talking
25   points, the Defendants advertised the Woodbridge securities via the internet,
26   radio, in magazines and newspapers, via promotions sent via U.S. mail, by email
27

28                                          12
Case 2:18-cv-10481-FMO-JC Document 127 Filed 05/22/19 Page 13 of 18 Page ID #:1036




     and telephone, and through private in-person meetings and larger scale sales
 1
     seminars to groups of investors.
 2

 3
            47. Once in contact with a potential investor, the Defendants assured the

 4
     safety and profitability of the Woodbridge investment. The Defendants touted the

 5
     purported security of the properties the investments were tied to by virtue of their

 6
     favorable loan-to-value ratios, Woodbridge’s long tenure and track record in the

 7
     industry, and the purported first position lien the investors would have on the

 8
     properties in the event of a default by the “third party” borrower.

 9
            48. If a customer decided to invest in the FPCM Note program, the

10   Defendants filled out a Woodbridge online form identifying their customer, the

11   amount of investment (with the minimum being $25,000), and selecting the

12   Woodbridge property that would purportedly collateralize the clients’ note. (The

13   Defendants would often select the property without customer input, frequently

14   just checking a box for their customer to receive the next available property

15   without knowing anything about it). Woodbridge’s processing department then

16   generated a loan agreement and promissory note and sent the documents to the

17   Defendants. Investors typically provided the Defendants the signed documents

18   and the check for their principal investment, and the Defendants returned the

19   package to Woodbridge. The investor then received monthly interest payments

20   directly from Woodbridge.

21          49. Woodbridge offered its FPCM Notes to Defendants at a 9% wholesale

22   annual interest rate, who then would offer these notes to their investor clients at

23   5% to 8% annual interest rate—the difference representing the Defendants’
24   transaction-based commissions.
25          50. For the Fund Offerings, each of the Defendants received a 5% sales
26   commission that Woodbridge purposefully mischaracterized as a “marketing
27

28                                           13
Case 2:18-cv-10481-FMO-JC Document 127 Filed 05/22/19 Page 14 of 18 Page ID #:1037




     bonus” to avoid the appearance of paying transaction-based commissions to
 1
     unregistered sales agents.
 2

 3
            51. The Defendants encouraged their clients to rollover their investments

 4
     at their term expiration, either into another 12-18 month FPCM Note, or into a

 5
     five-year Fund Offering.         Defendants received transaction-based sales

 6
     commissions for rollovers, with a five-year Fund Offering rollover receiving a

 7
     greater commission than a FPCM rollover. Defendants profited from doing so

 8
     because Woodbridge achieved a 90% rollover rate.

 9
            52. Overall, Woodbridge collectively paid the Defendants approximately

10   $9.8 million in transaction-based sales commissions through this arrangement, as

11   follows:

12   • Davis, Mackenzie and Old Security: From May 2014 through July 2015 –

13      approximately $2 million in transaction-based commissions earned as a result

14      of raising approximately $41.2 million from 300 investors in seven states.

15   • Andrew and Live Abundant: From November 2015 through July 2017 –
16      approximately $1.8 million in transaction-based commissions earned as a
17      result of raising approximately $43 million from 350 investors in 9 states.
18   • Wendel and Wendel Financial: From April 2013 through September 2017 –
19      approximately $1.7 million as a result of raising approximately $25 million
20      from 750 investors in 4 states.
21   • Fritts and Fritts Financial:       From July 2013 through November 2017 –
22      approximately $842,000 as a result of raising approximately $13.8 million
23      from 195 investors in 3 states.
24   • Anderson and Balanced Financial: From approximately July 2013 through
25      November 2017 – approximately $776,000 as a result of raising approximately
26      $13 million from 375 investors in 5 states.
27

28                                            14
Case 2:18-cv-10481-FMO-JC Document 127 Filed 05/22/19 Page 15 of 18 Page ID #:1038




 1
     • Bray and Bradford Solutions:           From approximately June 2014 through

 2      October 2017 – approximately $609,000 as a result of raising approximately

 3      $10.4 million from at least 45 investors in 4 states.

 4   • Koch and Koch Insurance: From November 2015 through October 2017 –

 5      approximately $592,000 as a result of raising $13.4 million from 150 investors

 6      in 6 states.

 7   • Nikosek: From September 2013 to October 2015 – approximately $1.447
 8      million as a result of raising approximately $23 million from 200 investors
 9      located in 4 states.
10         53. During the time the Defendants sold Woodbridge securities, the
11   Defendants held no securities licenses, were not registered with the Commission,
12   and were not associated with registered broker-dealers; Further, Woodbridge’s
13   securities were not registered with the Commission and did not qualify for an
14   exemption from registration.        Defendants were thus not permitted to sell
15   Woodbridge’s securities.
16                                         COUNT I
17               Violations of Sections 5(a) and 5(c) of the Securities Act
18                             [15 U.S.C. §§ 77e(a) and 77e(c)]
19         54. The Commission repeats and realleges paragraphs 1 through 53 of this
20   Amended Complaint as if fully set forth herein.
21         55. No registration statement was filed or in effect with the Commission
22   pursuant to the Securities Act with respect to the securities offered and sold by
23   the Defendants as described in this Amended Complaint and no exemption from
24   registration existed with respect to these securities.
25         56. During the periods specified in paragraph 52, the Defendants directly
26   and indirectly:
27

28                                             15
Case 2:18-cv-10481-FMO-JC Document 127 Filed 05/22/19 Page 16 of 18 Page ID #:1039




     (a)   made use of any means or instruments of transportation or communication
 1
           in interstate commerce or of the mails to sell securities, through the use or
 2

 3
           medium of a prospectus or otherwise;

 4
     (b)   carried or caused to be carried securities through the mails or in interstate

 5
           commerce, by any means or instruments of transportation, for the purpose

 6
           of sale or delivery after sale; or

 7
     (c)   made use of any means or instruments of transportation or communication

 8
           in interstate commerce or of the mails to offer to sell or offer to buy

 9         through the use or medium of any prospectus or otherwise any security;

10   without a registration statement having been filed or being in effect with the

11   Commission as to such securities.

12         57. By reason of the foregoing the Defendants violated and, unless

13   enjoined, are reasonably likely to continue to violate Sections 5(a) and 5(c) of the

14   Securities Act [15 U.S.C. §§ 77e(a) and 77e(c)].

15                                        COUNT II

16                  Violations of Section 15(a)(1) of the Exchange Act

17                                 [15 U.S.C. § 78o(a)(1)]

18         58. The Commission repeats and realleges Paragraphs 1 through 53 of this

19   Amended Complaint as if fully set forth herein.

20         59. During the periods specified in paragraph 52, the Defendants, directly

21   or indirectly, by the use of the mails or the means or instrumentalities of interstate

22   commerce, while acting as or associated with a broker or dealer, effected

23   transactions in, or induced or attempted to induce the purchase or sale of
24   securities, while they were not registered with the Commission as a broker or
25   dealer or when they were not associated with an entity registered with the
26   Commission as a broker-dealer.
27         60. By reason of the foregoing, the Defendants, directly or indirectly,
28                                              16
Case 2:18-cv-10481-FMO-JC Document 127 Filed 05/22/19 Page 17 of 18 Page ID #:1040




     violated and, unless enjoined, are reasonably likely to continue to violate Section
 1
     15(a)(1) of the Exchange Act [15 U.S.C. § 78o(a)(1)].
 2

 3
                                  RELIEF REQUESTED

 4
            WHEREFORE, the Commission respectfully requests the Court:

 5
                                              I.

 6
            Issue findings of fact and conclusions of law that the Defendants committed

 7
     the violations charged and alleged herein.

 8                                           II.

 9          Issue a Permanent Injunction, in a form consistent with Rule 65(d) of the

10   Federal Rules of Civil Procedure, restraining and enjoining all Defendants, their

11   agents, servants employees, and attorneys, and those persons in active concert or

12   participation with them who receive actual notice of the injunction by personal

13   service or otherwise, and each of them, from, directly or indirectly, violating

14   Sections 5(a) and 5(c) of the Securities Act and Section 15(a)(1) of the Exchange

15   Act.

16                                           III.

17          Issue an Order directing the Defendants to disgorge all ill-gotten gains or

18   proceeds received within the applicable statute of limitations, as a result of the

19   acts and/or courses of conduct complained of herein, with prejudgment interest

20   thereon.

21                                           IV.
22           Issue an Order directing the Defendants to pay civil money penalties
23   pursuant to Section 20(d) of the Securities Act and Section 21(d) of the Exchange
24   Act.
25                                           V.
26           Retain jurisdiction over this action in accordance with the principles of
27   equity and the Federal Rules of Civil Procedure in order to implement and carry
28                                           17
Case 2:18-cv-10481-FMO-JC Document 127 Filed 05/22/19 Page 18 of 18 Page ID #:1041




     out the terms of all orders and decrees that it may enter, or to entertain any
 1
     suitable application or motion by the Commission for additional relief within the
 2

 3
     jurisdiction of this Court.

 4
                                            VI.

 5
          Grant such other relief as this Court may deem just and appropriate.

 6

 7
                                    JURY DEMAND

 8
          The Commission requests a trial by jury.

 9

10   May 22, 2019                                 Respectfully submitted,
                                                  /s/ Christine Nestor & Russell Koonin
11                                                Christine Nestor
                                                  Russell Koonin
12                                                Andrew O. Schiff
                                                  Donald Searles
13                                                Attorneys for Plaintiff
                                                  Securities and Exchange Commission
14

15

16

17

18
19

20

21

22

23

24

25

26

27

28                                          18
